F I L E D
                                                    United States Court of Appeals
                                                            Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                       March 15, 2007
                            FO R TH E TENTH CIRCUIT
                                                                   Elisabeth A. Shumaker
                                                                       Clerk of Court

    U N ITED STA TES O F A M ER ICA,

                Plaintiff-Appellee,

                                                        No. 06-4072
    v.                                           (D.C. No. 2:03-CR-476-DB)
                                                          (D. Utah)
    HIPOLITO LOPEZ, a/k/a, Poli,

                Defendant-Appellant.



                             OR D ER AND JUDGM ENT *


Before KELLY, HA RTZ, and O’BRIEN, Circuit Judges.


         Defendant Hipolito Lopez pled guilty to one count of conspiracy to

distribute five kilograms or more of a mixture or substance containing cocaine

and 500 grams or more of a mixture containing methamphetamine. Pursuant to

the plea agreement, M r. Lopez “knowingly, voluntarily and expressly waive[d

his] right to appeal any sentence imposed upon [him], and the manner in which




*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
the sentence is determined . . . except [he did] not waive [his] right to appeal a

sentence above the maximum penalty provided by the statute of conviction.”

M ot. to Enforce, Ex. 1 (Plea Agreement), at 4. Lopez was sentenced to twenty

years’ imprisonment, which is below the statutory maximum of life imprisonment

for which he was eligible under 21 U.S.C. § 841(b)(1)(A), and at the maximum

sentence that he and the government stipulated to in his plea agreement.

Plea Agreement at 7.

      Lopez filed a notice of appeal challenging his sentence. The government

has filed a motion to enforce the appeal waiver in its plea agreement. Lopez’s

attorney filed a response stating his belief that Lopez has no colorable arguments

to offer in response to the motion to enforce. This court gave Lopez an

opportunity to file a pro se response to the motion to enforce. He states that he

received ineffective assistance of counsel and he believes additional charges w ere

added to the one count to which he pled guilty. He requests the court appoint him

counsel.

      This court will enforce a criminal defendant’s waiver of his right to appeal

so long as the following three elements are satisfied: (1) “the disputed appeal

falls within the scope of the w aiver of appellate rights,” (2) the defendant’s

waiver of his appellate rights was knowing and voluntary, and (3) enforcing the

waiver w ill not result in a miscarriage of justice. United States v. Hahn, 359 F.3d

1315, 1325 (10th Cir. 2004) (en banc) (per curiam). The miscarriage-of-justice

                                          -2 -
                                           2
factor requires the defendant to show one of the following: (a) his sentence relied

on an impermissible factor such as race; (b) ineffective assistance of counsel in

connection with the negotiation of the appeal waiver rendered the waiver invalid;

(c) his sentence exceeded the statutory maximum; or (d) his appeal waiver was

otherw ise unlawful. Hahn, 359 F.3d at 1327.

      W e have reviewed the plea agreement, the transcripts of the plea and

sentencing hearings, and the response from Lopez, and we conclude that the Hahn

factors have been satisfied. To the extent that Lopez contends, under the

miscarriage-of-justice prong, that he received ineffective assistance of counsel in

connection with the negotiation of the plea agreement, such a claim must

ordinarily be raised in a collateral 28 U.S.C. § 2255 proceeding. See United

States v. Porter, 405 F.3d 1136, 1144 (10th Cir.), cert. denied, 126 S. Ct. 550

(2005); see also United States v. Cockerham, 237 F.3d 1179, 1184 (10th Cir.

2001) (“a claim of ineffective assistance of counsel in connection with the

negotiation of a [plea] agreement cannot be barred by the agreement itself.”)

(quotation omitted).

      Accordingly, we GRANT the government’s motion to enforce the appeal

waiver in the plea agreement, and DISM ISS the appeal. The mandate shall issue

forthwith.

                                       ENTERED FOR THE COURT
                                       PER CURIAM



                                         -3 -
                                          3